Exhibit 10.4

 

Note: This is the general form used for a restricted stock award under the 1997
Executive Stock Plan.

 

HUGHES SUPPLY, INC.

RESTRICTED STOCK AWARD AGREEMENT

 

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made as of
             (the “Grant Date”) between HUGHES SUPPLY, INC. a Florida
corporation (the “Company”) and                 , a key employee of the Company
(the “Employee”).

 

Background Information

 

A. The Board of Directors (the “Board”) and shareholders of the Company
previously adopted the Hughes Supply, Inc. 1997 Executive Stock Plan, as amended
and restated as of April 9, 2003 (the “Plan”).

 

B. Section 8 of the Plan provides that the Compensation Committee of the Board
(the “Committee”) shall have the discretion and right to grant Restricted Stock
(as defined below) to key employees of the Company, subject to the terms and
conditions of the Plan and any additional terms provided by the Committee. The
Committee has made a grant of Restricted Stock to the Employee as of the Grant
Date pursuant to the terms of the Plan and this Agreement.

 

C. The Employee desires to accept the grant of Restricted Stock and agrees to be
bound by the terms and conditions of the Plan and this Agreement.

 

Agreement

 

1. Restricted Stock. Subject to the terms and conditions provided in this
Agreement and the Plan, the Company hereby grants the Employee
                (            ) shares of restricted, common stock of the Company
(the “Restricted Stock”) as of the Grant Date.

 

2. Vesting. The Employee’s rights and interest in the Restricted Stock shall
become fully vested and non-forfeitable (and the stock shall cease being
restricted) upon the occurrence of the first of the following events, provided
the Employee is a full-time employee of the Company or its Affiliates (as
hereinafter defined) at that time.

 

(a) Continued Employment for Five (5) Years Following Grant Date. The Employee
shall become 100% vested if the Employee remains employed by the Company or its
Affiliates for a period of five (5) years following the Grant Date.

 

(b) Age 65. The Employee shall become 100% vested upon the attainment of age 65.

 

(c) Death. The Employee shall become 100% vested (and the Restricted Stock shall
pass to his/her beneficiaries) upon the Employee’s death.



--------------------------------------------------------------------------------

(d) Disability. The Employee shall become 100% vested if his termination of
employment with the Company and its Affiliates is due to the Employee’s
“disability”. For purposes of this Agreement, “disability” shall have the same
meaning as is provided under the Company’s group, long-term disability plan or
policy then maintained by the Company or the Affiliate for whom the Employee is
employed. If no such plan or policy then exists, “disability” shall have the
same meaning as in Internal Revenue Code §22(e)(3), as amended or replaced from
time to time. In the event of a dispute under this provision, the determination
of “disability” shall be made by the Committee, in its discretion, upon the
advice of one or more physicians employed by the Committee to assist in its
determination.

 

(e) Change of Control. The Employee shall become 100% vested upon a “change of
control” of the Company. For purposes of this Agreement, a “change of control”
shall mean:

 

(i) any person (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and as used in Section 13(d) thereof),
excluding the Company, and any subsidiary and employee benefit plan sponsored or
maintained by the Company or any subsidiary (including any trustee of such plan
acting as trustee) (the Company, all subsidiaries, and such employee benefit
plans and trustees acting as trustees being hereinafter referred to as the
“Company Group”), but including a “group” under Section 13(d)(3) of the Exchange
Act (such person or group being hereinafter referred to as a “Person”), becomes
the beneficial owner of shares of the Company having at least fifty percent
(50%) of the total number of votes that may be cast for the election of
directors of the Company (the “Voting Shares”), provided that no change of
control will occur as a result of an acquisition of stock by the Company Group
which increases, proportionately, the stock representing the voting power of the
Company, and provided further that if such Person acquires beneficial ownership
of stock representing more than fifty percent (50%) of the voting power of the
Company by reason of share purchases by the Company Group, and after such share
purchases by the Company Group, the Person acquires any additional shares
representing voting power of the Company, then a change of control shall occur;

 

(ii) the shareholders of the Company shall approve any merger or other business
combination of the Company, sale of the Company’s assets or combination of the
foregoing transactions (a “Transaction”) other than a Transaction involving only
the Company and one or more of its subsidiaries, or a Transaction immediately
following which the shareholders of the Company immediately prior to the
Transaction continue to have a majority of the voting power in the resulting
entity excluding for this purpose any shareholder owning directly or indirectly
more than ten percent (10%) of the shares of the other company involved in the
merger; or

 

(iii) within any 24-month period, the persons who are directors of the Company
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board of Directors of any successor to the Company, provided that any
director who was not a director as of the Grant Date shall be deemed to be an
Incumbent Director if such director was elected to the Board by, or on the
recommendation of or with the approval of, at least two-thirds (2/3rds) of the
directors who were then qualified as Incumbent Directors either actually or by
prior operation of this Subsection (iii); and provided further that any director
elected to the Board to avoid or settle a threatened or actual proxy contest
shall in no event be deemed to be an Incumbent Director.

 

2



--------------------------------------------------------------------------------

3. Restrictions on Transfer. Until such time as any share of Restricted Stock
becomes vested pursuant to Section 2 above, the Employee shall not have the
right to make or permit to occur any transfer, pledge or hypothecation of all or
any portion of the Restricted Stock, whether outright or as security, with or
without consideration, voluntary or involuntary. Any transfer, pledge or
hypothecation not made in accordance with this Agreement shall be deemed null
and void. See also Section 6 below.

 

The Employee shall forfeit all of his rights and interest in the Restricted
Stock if he fails to remain as a full-time employee of the Company or its
Affiliates until he becomes “vested” in his Restricted Stock. To the extent
Restricted Stock is forfeited by the Employee, it shall be returned to the
Company as treasury stock that is subject to the terms of the Plan.

 

For purposes of this Agreement, an “Affiliate” means (i) an entity that directly
or through another Affiliate is more than fifty percent (50%) owned by the
Company, or (ii) an entity in which the Company has a “significant equity
interest” as determined by the Committee.

 

4. Shares Held by Custodian. The Employee hereby authorizes and directs the
Company to deliver any share certificate issued by the Company to evidence the
award of Restricted Stock to the Secretary of the Company or such other officer
of the Company as may be designated by the Committee (the “Share Custodian”) to
be held by the Share Custodian until the Restricted Stock becomes vested in
accordance with Section 2 above. When all or any portion of the Restricted Stock
becomes vested, the Share Custodian shall deliver to the Employee (or his
beneficiary in the event of death) a certificate representing the vested
Restricted Stock (which then will be unrestricted). The Employee hereby
irrevocably appoints the Share Custodian, and any successor thereto, as the true
and lawful attorney-in-fact of the Employee with full power and authority to
execute any stock transfer power or other instrument necessary to transfer the
Restricted Stock to the Company, or to transfer a portion of the Restricted
Stock to the Employee on an unrestricted basis upon vesting, pursuant to this
Agreement, in the name, place, and stead of the Employee. The term of such
appointment shall commence on the Grant Date and shall continue until all the
Restricted Stock becomes vested or is forfeited. During the period that the
Share Custodian holds the shares of Restricted Stock subject to this Section,
the Employee shall be entitled to all rights applicable to shares of common
stock of the Company not so held, including the right to vote and receive
dividends, but provided, however, in the event the number of shares of
Restricted Stock is increased or reduced by changing par value, split-up, stock
split, reverse stock split, reclassification, merger, reorganization,
consolidation, or otherwise, and in the event of any distribution of common
stock or other securities of the Company in respect of such shares of common
stock, the Employee agrees that any certificate representing shares of such
additional common stock or other securities of the Company issued as a result of
any of the foregoing shall be delivered to the Share Custodian and shall be
subject to all of the provisions of this Agreement as if initially received
hereunder.

 

5. Tax Payment Upon Vesting.

 

(a) At such time as the Employee becomes vested pursuant to Section 2 above in
all or any portion of the Restricted Stock, the Employee (or his/her personal
representative) shall deliver to the Company, within ten (10) days after the
occurrence of the vesting event specified in Section 2 above (or in the event of
death, within ten (10) days of the appointment of the personal representative)
(a “Vesting Date”), either a certified check payable to the Company in the
amount of all withholding tax obligations (whether federal, state or local),
imposed on the Employee and the Company by reason of the vesting of the
Restricted Stock, or a Withholding Election Form to be provided by the Company
upon request by the Employee (or personal representative). Failure to tender
either the required certified check or Withholding Election Form will result in
a delay of the delivery of the Restricted Stock. Upon receipt of payment in full
of all withholding tax obligations, the Company shall cause a certificate
representing the vested Restricted Stock (which then will be unrestricted) to be
issued and delivered to the Employee.

 

3



--------------------------------------------------------------------------------

(b) In the event the Employee (or his/her personal representative) elect to
satisfy the withholding obligation by executing the Withholding Election Form,
the Employee’s actual number of vested shares of Restricted Stock shall be
reduced by the smallest number of whole shares of common stock of the Company
which, when multiplied by the fair market value of the common stock on the
Vesting Date, is sufficient to satisfy the amount of the withholding tax
obligations imposed on the Company by reason of the vesting of the Restricted
Stock.

 

(c) In the event the Employee (or his/her personal representative) fail to
timely decide between the use of a certified check or the execution of a
Withholding Election Form, the Employee (or his/her personal representative)
shall be deemed to have elected and executed the Withholding Election Form, and
the Company shall thereafter deliver to the Employee (or his/her beneficiary)
the net amount of vested shares of Restricted Stock (which then will be
unrestricted).

 

6. Investment Representations. The Employee hereby represents, warrants,
covenants, and agrees with the Company as follows:

 

(a) The Restricted Stock being acquired by the Employee will be acquired for the
Employee’s own account without the participation of any other person, with the
intent of holding the Restricted Stock for investment and without the intent of
participating, directly or indirectly, in a distribution of the Restricted Stock
and not with a view to, or for resale in connection with, any distribution of
the Restricted Stock, nor is the Employee aware of the existence of any
distribution of the Restricted Stock;

 

(b) The Employee is not acquiring the Restricted Stock based upon any
representation, oral or written, by any person with respect to the future value
of, or income from, the Restricted Stock but rather upon an independent
examination and judgment as to the prospects of the Company;

 

(c) The Restricted Stock was not offered to the Employee by means of publicly
disseminated advertisements or sales literature, nor is the Employee aware of
any offers made to other persons by such means;

 

(d) The Employee is able to bear the economic risks of the investment in the
Restricted Stock, including the risk of a complete loss of his/her investment
therein;

 

(e) The Restricted Stock cannot be offered for sale, sold or transferred by the
Employee other than pursuant to: (A) an effective registration under the
Securities Act of 1933 (the “1933 Act”) or in a transaction otherwise in
compliance with the 1933 Act; and (B) evidence satisfactory to the Company of
compliance with the applicable securities laws of other jurisdictions. The
Company shall be entitled to rely upon an opinion of counsel satisfactory to it
with respect to compliance with the above laws;

 

(f) The Employee has, and has had, complete access to and the opportunity to
review and make copies of all material documents related to the business of the
Company, including, but not limited to, contracts, financial statements, tax
returns, leases, deeds, and other books and records. Employee has examined such
of these documents as the Employee has wished and is familiar with the business
and affairs of the Company. The Employee realizes that the acquisition of the
Restricted Stock is a speculative investment and that any possible profit
therefrom is uncertain;

 

(g) The Employee has had the opportunity to ask questions of and receive answers
from the Company and any person acting on its behalf and to obtain all material
information reasonably available

 

4



--------------------------------------------------------------------------------

with respect to the Company and its affairs. The Employee has received all
information and data with respect to the Company which the Employee has
requested and which the Employee has deemed relevant in connection with the
evaluation of the merits and risks of the Employee’s investment in the Company;

 

(h) The Employee has such knowledge and experience in financial and business
matters that the Employee is capable of evaluating the merits and risks of the
acquisition of the Restricted Stock hereunder and the Employee is able to bear
the economic risk of such acquisition; and

 

(i) The agreements, representations, warranties, and covenants made by the
Employee herein extend to and apply to all of the Restricted Stock of the
Company issued to the Employee pursuant to this award. Acceptance by the
Employee of the certificate representing such Restricted Stock shall constitute
a confirmation by the Employee that all such agreements, representations,
warranties, and covenants made herein shall be true and correct at that time.

 

7. No Effect on Employment. Nothing in the Plan or this Agreement shall confer
upon the Employee the right to continue in the employment of the Company or
effect any right which the Company may have to terminate the employment of the
Employee regardless of the effect of such termination of employment on the
rights of the Employee under the Plan or this Agreement.

 

8. Governing Laws. This Agreement shall be construed and enforced in accordance
with the local laws of the State of Florida applicable to agreements to be
executed and performed wholly within said state, and shall inure to the benefit
of, and be binding upon, the parties hereto and their heirs, personal
representatives, successors and assigns. The parties further agree that in any
dispute between them relating to this Agreement, exclusive jurisdiction shall be
in the trial courts located within Orange County, Florida, any objections as to
jurisdiction or venue in such court being expressly waived.

 

9. Successors. This Agreement shall inure to the benefit of the heirs, legal
representatives, successors and permitted assigns of the Company and Employee.

 

10. Notice. Any notice which either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the Chief Financial Officer of
the Company, or to the Company (attention of the Chief Financial Officer), at
Hughes Supply, Inc., One Hughes Way, Orlando, Florida 32805, or at any other
address as the Company, by notice to the Employee, may designate in writing from
time to time; to the Employee, at the Employee’s address as shown on the records
of the Company, or at any other address as the Employee, by notice to the
Company, may designate in writing from time to time.

 

11. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

 

12. Entire Agreement; Modifications to Agreement. Subject to the terms and
conditions of the Plan, which are incorporated herein by reference, this
Agreement expresses the entire understanding and agreement of the parties hereto
with respect to such terms, restrictions and limitations. The Committee may
amend or terminate any (or all) of the provisions of this Agreement at any time
prior to the date on which any of the shares of Restricted Stock shall have
vested with the Employee pursuant to the terms hereof.

 

5



--------------------------------------------------------------------------------

13. Headings. Section headings used herein are for convenience of reference only
and shall not be considered in construing this Agreement.

 

14. Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

 

15. Resolution of Disputes. Any determination or interpretation by the Committee
shall be final, binding and conclusive on all persons affected thereby.

 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the Grant Date
set forth above.

 

HUGHES SUPPLY, INC. By:  

 

--------------------------------------------------------------------------------

EMPLOYEE:

--------------------------------------------------------------------------------

 

6